DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 04/26/2021. Claims 1, 3, 4, 12, and 13 are now amended. Claim 2 is cancelled. New claim 21 is added. Hence, claims 1 and 3-21 are currently pending in the instant application.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art, Dahms et al.  (EP2682036A2) via Fig. 4, teaches a dishwasher (dishwasher 8) with a tub (washing tub 19, Claim 3) that defines a washing space (washing compartment, Claim 9) therein and a sump (collecting pot) disposed at a bottom of the tub ([0047]) and configured to accommodate washing water ([0043]); a spray arm (sprayers 20) disposed inside the washing space and configured to spray washing water to the washing space (claim 9); wherein the spray arm (sprayers 20) comprises an upper spray arm and a lower spray arm that are disposed inside the washing space (wash cabinet 19) and that are spaced apart from each other in a vertical direction, a circulation pump (circulation pump 18) configured to pump washing water from the sump ([0043]) ; a washing water guide (connected to sprayers 20) configured to guide washing water pumped by the circulation pump to the spray arm ([0024], [0043]); wherein the washing water guide comprises an upper guide connected to the upper spray arm and a lower guide connected to the lower spray arm, a heat pump (heat pump cycle 1) on the upper guide, the condenser being configured to exchange heat with washing water in the washing water guide ([0024]); and a controller (device electronics to run wash programs, [0011], [0041]),  configured to control the heat pump to thereby increase a temperature of washing water in the washing water guide (Abstract, Claim 1, [0036]); wherein the inlet and outlet refrigerant pipes to and from the condenser (condenser 4) along the flow circuit (6) are connected to  the compressor (3) and the expansion apparatus (throttle point 5), respectively (Fig 1).
On the other hand, Xu et al. (CN-106580218-A) teaches a dishwasher (heat pump dishwasher,  [0036], Figure 1) where in a compressor (9) is being disposed vertically below a lower surface of the tub (inner casing 4) ( Fig. 1), a condenser (casing type condenser 12,  Figure 1, [0019], [0068]) is configured to exchange heat with washing water in the washing water guide based on contacting washing water in the washing water guide and is disposed inside a guide/passage to spray arm (sprinkler 2, Figure 1) of the dishwasher ([0068], [0069]). 
While Marukasa et al. (JPH11179465A) teaches a heat exchanger manufacturing apparatus comprising a heat exchange condenser ([0001]) with inlet and outlet side refrigerant pipes arranged in parallel to each other (Fig. 1); Xu et al. further teaches the condenser (12) having an inlet side refrigerant pipe and an outlet side refrigerant pipe (Fig. 1, Xu et al.) with the outlet side refrigerant pipe disposed inside the upper guide of the washing water guide and connected to the expansion apparatus (throttle device 10), and the inlet side refrigerant pipe connected to the compressor (9) but disposed outside the upper guide of the washing water guide (Fig. 1).
The combination of Dahms et al., Xu et al. and Marukasa et al. teaches the dishwasher, however, Dahms et al., Xu et al. and Marukasa et al. neither teach nor fairly suggest that an end of the inlet side passes through the lower surface of the tub (while being connected to the compressor and disposed inside the upper guide).
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 3-21 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711